Case: 13-40903      Document: 00512582917         Page: 1    Date Filed: 04/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-40903                               FILED
                                  Summary Calendar                          April 2, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NELSON RENE VIVERO-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-235-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Nelson Rene Vivero-
Ramos has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Vivero-Ramos has not filed a response.
       Because any appeal of Vivero-Ramos’s sentence is moot, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40903   Document: 00512582917    Page: 2   Date Filed: 04/02/2014


                               No. 13-40903

responsibilities herein, and the APPEAL IS DISMISSED. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).




                                     2